Title: From George Washington to John Francis Mercer, 30 January 1786
From: Washington, George
To: Mercer, John Francis



Dr Sir,
Mount Vernon 30th Jany 1786

The letter which you dropped for me at Alexandria I have received. If you can make it convenient to lodge the money in the hands of any person at that place, it would oblige me. I lie quite out of the line of opportunities to Annapolis—and to send there on purpose, would cost me 2½, or perhaps 5 prCt to fetch it.
If Mr Pine, the Portrait Painter, should still be at Annapolis (which is scarcely to be expected) you would oblige me by paying him Twenty Guineas, and Sixteen dollars; and his receipt, for these sums, will be equal to that much of the £200 promised me. If he should have left Annapolis, I will remit the money to him myself.
Mrs Washington joins me in compliments to Mrs Mercer—We shall always be glad to see you both at this place on your rout to or from Annapolis. My best respects attend Mr Spriggs family I am—Dr Sir Yr Obedt Hble Servt

Go: Washington

